       Case 2:20-cv-01491-CKD Document 16 Filed 03/08/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TAMMY LEA ROSENOF,                               No. 2:20-cv-01491 AC
11                      Plaintiff,
12           v.                                        RECUSAL ORDER
13    ANDREW SAUL, Commissioner of Social
      Security,
14
                        Defendant.
15

16

17          Upon examination of the above-captioned action, the undersigned judge disqualifies

18   herself. Good cause appearing, IT IS HEREBY ORDERED that the undersigned recuses herself

19   from the above-captioned case.

20          IT IS FURTHER ORDERED that the Clerk of Court reassign this case to another judge

21   for all further proceedings and that the Clerk of Court make appropriate adjustment in the

22   assignment of civil cases to compensate for this reassignment.

23          IT IS SO ORDERED.

24   DATED: March 8, 2021

25

26

27

28
                                                      1
